TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00782-CR



                                 Aaron Meininger, Appellant

                                               v.

                                 The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
      NO. 08-1244-K368, THE HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Aaron Meininger has filed a motion to dismiss his appeal. We grant the

motion and dismiss the appeal.1 See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: August 8, 2013

Do Not Publish



       1
           Appellant’s pro bono counsel has also filed a motion to withdraw as counsel on appeal.
In light of our dismissal of this appeal, we dismiss his motion as moot.